Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-10 are pending.  Claims 1-10 are examined on the merits.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, and 16-20 of copending Application No. 16,430,907. Claim 1 of copending Application No. 16,430,907 recites “A method of increasing ketone bodies in an animal, the method comprising orally administering a composition to the animal, wherein the composition comprises medium-chain triglycerides (MCTs) (thus a type of fat) in an amount of about 1% to about 15% of the composition (thus overlaps with 10-40% in current case), protein in amount of about 30% to 70% of the composition (thus overlaps with 30-65% in current case),  and carbohydrates in an amount of about 10% to about 25% (thus overlaps with the claimed 5-25% in current case) of the composition; wherein the composition has a protein to carbohydrate ratio of at least about 2:1”. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to orally administering the composition to the animal, as oral administration is the most common way to feed animals, and it would also have been obvious the adjust each of the claimed component according to the preference of each type of animals,  therefore, claims 1-9, and 16-20 of copending Application No. 16,430,907 ‘anticipate’ the Claims 1-10 of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pan et al (US 2016/0143324 A1).  
Pan et al teach the invention provides compositions and methods for preserving lean body mass and promoting fat loss during weight loss (thus a method for enhancing metabolic health. The methods comprise identifying an animal that is obese or overweight and administering to the animal (thus in an animal) a food composition in an amount less than the animal's baseline maintenance energy requirement (MER), the food composition comprising from about 30% to about 65% protein (thus the claimed ratio of protein in claim 1), from about 10% to about 20% carbohydrate (thus overlaps with the claimed 5-25% carbohydrate in claim 1, thus claim 3 is met, thus a non-ketogenic food composition), and from about 10% to about 25% fat (thus overlaps with the claimed 10-25 in claim 1, thus overlaps with the claimed 25-35% of fat in claim 4) ; where the protein and carbohydrate are in a ratio effective for preserving lean body mass and promoting fat loss during administration of the food composition to the animal (see Abstract).
Pan et al teach the term "in conjunction" means that the food composition, components thereof, or other compositions of the invention are administered to an animal (1) together in a single food composition or (2) separately at the same or different frequency using the same or different administration routes at about the same time or periodically. "Periodically" means that the food composition, components thereof, or other compositions are administered on a schedule acceptable for specific compounds or compositions. "About the same time" generally means that the food composition, components thereof, or other compositions are administered at the same time or within about 72 hours of each other [0021]. The term "regular basis" means at least monthly administration and, in one aspect, at least weekly administration. More frequent administration or consumption, such as twice or three times weekly, can be performed in certain embodiments. In one aspect, an administration regimen can comprise at least once daily consumption [0025] (thus on a regular basis, thus claim 5 is met).
Pan et al teach such ratios of protein to carbohydrate can range from about 4:1 to about 10:1. In one embodiment, the ratio of protein to carbohydrate ranges from about 4:1 to about 6:1. In one aspect, the ratio of protein to carbohydrate can be about 5:1 [0039] (thus from 2:1-6;1, thus claim 6 is met).
Pan et al teach the method of claim 1, wherein the food composition is a pet food composition (see claim 9) (thus claim 7 is met).
Pan et al teach the method of claim 1, wherein the animal is a human or a companion animal (see claim 10) (thus claim 8 is met).
Regarding to claims 9 and 10, since the claimed composition is being administered to the claimed animal, the composition is going to perform designated function, which is to provide lower blood free fatty acids, lower total cholesterol, lower triacylglycerol, lower insulin, lower blood glucose, and combination thereof, compared to the blood free fatty acids, total cholesterol, triacylglycerol, blood glucose, and insulin of the animal when not consuming the non- ketogenic food composition (thus claim 9 is met), and to provide a health benefit selected from the group consisting of reduced body fat, reduced visceral fat, reduced abdominal fat, reduced weight, reduced weight gain, reduced insulin resistance, lower cholesterol, lower glucose, lower triglycerides, lower insulin, decreased voluntary food intake, increased satiety, maximal fat oxidation, maximal glucose oxidation, improved insulin sensitivity, reduced risk of metabolic syndrome, reduced risk of diabetes, reduced risk of cardiovascular disease, and combinations thereof (thus claim 10 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655